Exhibit 10.1 CREDIT AGREEMENT dated as of June 1, 2017 among HICKOK INCORPORATED HICKOK ACQUISITION A LLC SUPREME ELECTRONICS CORP. FEDERAL HOSE MANUFACTURING LLC WAEKON CORPORATION HICKOK OPERATING LLC and JPMORGAN CHASE BANK, N.A. TABLE OF CONTENTS Page ARTICLE I. Definitions 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings. 25 SECTION 1.03. Terms Generally. 26 SECTION 1.04. Accounting Terms; GAAP 26 SECTION 1.05. Status of Obligations 27 ARTICLE II. The Credits 27 SECTION 2.01. Commitments 27 SECTION 2.02. Loans and Borrowings 27 SECTION 2.03. Borrowing Procedures; Requests for Revolving Borrowings 28 SECTION 2.06. Letters of Credit 28 SECTION 2.05. Funding of Borrowings. 31 SECTION 2.06. Interest Elections. 31 SECTION 2.07. Termination of Commitment 32 SECTION 2.08. Repaymentand Amortization of Loans; Evidence of Debt. 32 SECTION 2.09. Prepayment of Loans 33 SECTION 2.10. Fees. 35 SECTION 2.11. Interest 35 SECTION 2.12. Alternate Rate of Interest. 36 SECTION 2.13. Increased Costs. 36 SECTION 2.14. Break Funding Payments. 37 SECTION 2.15. Taxes 37 SECTION 2.16. Payments Generally; Allocation of Proceeds 39 SECTION 2.17. Indemnity for Returned Payments 40 ARTICLE III. Representations and Warranties 40 SECTION 3.01. Organization; Powers 40 SECTION 3.02. Authorization; Enforceability 40 SECTION 3.03. Governmental Approvals; No Conflicts. 40 SECTION 3.04. Financial Condition; No Material Adverse Change 41 SECTION 3.05. Properties 41 SECTION 3.06. Litigation and Environmental Matters. 41 SECTION 3.07. Compliance with Laws and Agreements; No Default. 42 SECTION 3.08. Investment Company Status. 42 SECTION 3.09. Taxes. 42 SECTION 3.10. ERISA 42 SECTION 3.11. Disclosure. 42 SECTION 3.12. Material Agreements 43 SECTION 3.13. Solvency. 43 SECTION 3.14. Insurance. 43 SECTION 3.15. Capitalization and Subsidiaries. 43 SECTION 3.16. Security Interest in Collateral 43 SECTION 3.17. Employment Matters 44 SECTION 3.18. Federal Reserve Regulations 44 i SECTION 3.19. Use of Proceeds 44 SECTION 3.20. No Burdensome Restrictions 44 SECTION 3.21. Anti-Corruption Laws and Sanctions 44 SECTION 3.22. FFC Subordinated Debt Documents 44 SECTION 3.23. Air Enterprises Acquisition Documents 45 ARTICLE IV. Conditions 45 SECTION 4.01. Effective Date 45 SECTION 4.02. Each Credit Event. 48 ARTICLE V. Affirmative Covenants 49 SECTION 5.01. Financial Statements; Borrowing Base and Other Information 49 SECTION 5.02. Notices of Material Events; Name Change. 51 SECTION 5.03. Existence; Conduct of Business 52 SECTION 5.04. Payment of Obligations. 52 SECTION5.05. Maintenance of Properties 52 SECTION 5.06. Books and Records; Inspection Rights 53 SECTION 5.07. Compliance with Laws and Material Contractual Obligations. 53 SECTION 5.08. Use of Proceeds. 53 SECTION 5.09. Accuracy of Information 53 SECTION 5.10. Insurance 54 SECTION 5.11. Appraisals 54 SECTION 5.12. Casualty and Condemnation 54 SECTION 5.13. Depository Banks 54 SECTION 5.14. Additional Collateral; Further Assurances 54 ARTICLE VI. Negative Covenants 55 SECTION 6.01. Indebtedness. 55 SECTION 6.02. Liens. 57 SECTION 6.03. Fundamental Changes. 58 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 59 SECTION 6.05. Asset Sales 60 SECTION 6.06. Sale and Leaseback Transactions 60 SECTION 6.07. Swap Agreements 61 SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. 61 SECTION 6.09. Transactions with Affiliates. 62 SECTION 6.10. Restrictive Agreements. 62 SECTION 6.11. Amendment of Material Documents 62 SECTION 6.12. Financial Covenants 62 ARTICLE VII. Events of Default 63 ARTICLE VIII. Miscellaneous 66 SECTION 8.01. Notices 66 SECTION 8.02. Waivers; Amendments. 67 SECTION 8.03. Expenses; Indemnity; Damage Waiver. 68 SECTION 8.04. Successors and Assigns 69 SECTION 8.05. Survival 70 SECTION 8.06. Counterparts; Integration; Effectiveness; Electronic Execution. 71 SECTION 8.07. Severability 71 SECTION 8.08. Right of Setoff. 71 SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process. 71 SECTION 8.10. WAIVER OF JURY TRIAL. 72 SECTION 8.11. Headings. 72 SECTION 8.12. Confidentiality. 73 SECTION 8.13. Nonreliance; Violation of Law 73 ii SECTION 8.14. USA PATRIOT Act 73 SECTION 8.15. Disclosure 73 SECTION 8.16. Interest Rate Limitation 73 SECTION 8.17. Marketing Consent 73 SECTION 8.18. Confession of Judgment 74 ARTICLE IX. Loan Guaranty 74 SECTION 9.01. Guaranty. 74 SECTION 9.02. Guaranty of Payment 74 SECTION 9.03. No Discharge or Diminishment of Loan Guaranty 75 SECTION 9.04. Defenses Waived. 75 SECTION 9.05. Rights of Subrogation 76 SECTION 9.06. Reinstatement; Stay of Acceleration. 76 SECTION 9.07. Information 76 SECTION 9.08. Termination 76 SECTION 9.09. Taxes. 76 SECTION 9.10. Maximum Liability 76 SECTION 9.11. Contribution 77 SECTION 9.12. Liability Cumulative 77 SECTION 9.13. Keepwell 78 ARTICLE X. The Borrower Representative 78 SECTION 10.01. Appointment; Nature of Relationship 78 SECTION 10.02. Powers 78 SECTION 10.03. Employment of Agents 78 SECTION 10.04. Notices 78 SECTION 10.05. Successor Borrower Representative 79 SECTION 10.06. Execution of Loan Documents; Borrowing Base Certificate 79 SECTION 10.07. Reporting 79 SCHEDULES : Schedule 3.05 – Properties Schedule 3.06 – Disclosed Matters Schedule 3.12 – Material Agreements Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and Subsidiaries Schedule 4.01 – Customer Consents Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule 6.10 – Existing Restrictions EXHIBITS : Exhibit A - Opinion of Counsel for the Loan Parties Exhibit B - Borrowing Base Certificate Exhibit C - Compliance Certificate Exhibit D - Joinder Agreement iii CREDIT AGREEMENT dated as of June 1, 2017 (as it may be amended or modified from time to time, this “ Agreement ”), among HICKOK INCORPORATED, an Ohio corporation (“ Hickok ”), HICKOK ACQUISITION A LLC, an Ohio limited liability company, which will be changing its name on or about the Effective Date to Air Enterprises LLC (“ Hickok Air Enterprises ”), SUPREME ELECTRONICS CORP., a Mississippi corporation (“ Supreme ”), FEDERAL HOSE MANUFACTURING LLC, an Ohio limited liability company (“ Federal ”), HICKOK OPERATING LLC, an Ohio limited liability company (“ Hickok Operating ”), WAEKON CORPORATION, an Ohio corporation (“ Waekon ”, and together with Hickok, Hickok Air Enterprises, Supreme, Federal and Hickok Operating, collectively “ Borrowers ” and each individually a “ Borrower ”), the other Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A., as Lender. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01. Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “ Account ” has the meaning assigned to such term in the Security Agreement. “ Account Debtor ” means any Person obligated on an Account. “ Adjusted LIBOR Rate ” means, with respect to any Eurodollar Borrowing for any Interest Period or for any CBFR Borrowing, the quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by (b) one minus the Reserve Requirement (expressed as a decimal) applicable to such Interest Period. “ Adjusted One Month LIBOR Rate ” means, for any day, an interest rate per annum equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBOR Rate for a one-month interest period on such day (or if such day is not a Business Day, the immediately preceding Business Day); provided that, for the avoidance of doubt, the Adjusted LIBOR Rate for any day shall be based on the LIBOR Screen Rate at approximately 11:00 a.m. London time on such day. “ Affiliate ” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the specified Person. “ A ir Enterprises ” means Air Enterprises LLC, a Delaware limited liability company. “ A ir Enterprises Acquisition ” means the acquisition by Hickok Air Enterprises of substantially all of the assets of Air Enterprises on the Effective Date pursuant to the Air Enterprises Acquisition Documents. “ A ir Enterprises Acquisition Documents ” means the Air Enterprises Purchase Agreement and all agreements, instruments and documents executed pursuant thereto or in connection therewith, as any of the foregoing may from time to time be amended, restated or otherwise modified. “ A ir Enterprises Assignment of Rights ” shall mean the Assignment of Rights relating to Hickok Air Enterprises’ rights under the Air Enterprises Acquisition Documents, executed and delivered to Lender by Hickok Air Enterprises and Air Enterprises in connection with this Agreement, as the same may from time to time be amended, restated or otherwise modified. 1 “ Air Enterprises Purchase Agreement ” means that certain Asset Purchase Agreement, dated as of June 1, 2017, among Hickok Air Enterprises, Air Enterprises and certain equity holders of Air Enterprises party thereto, as amended and as the same may from time to time be further amended, restated or otherwise modified. “ Anti-Corruption Laws ” means all laws, rules, and regulations of any jurisdiction applicable to any Borrower or any of its Affiliates from time to time concerning or relating to bribery or corruption. “ Applicable Rate ” means, for any day, the applicable rate per annum equal to: (a)with respect to Revolving Loans (i) 0.00% for CBRF Loans, and (ii) 2.00% for Eurodollar Loans; and (b)with respect to the Term A Loan (i) 0.25% for CBFR Loans, and (ii) 2.25% for Eurodollar Loans. “ Approved Fund ” has the meaning assigned to such term in Section 8.04(b). “ Availability ” means, at any time, an amount equal to (a) the lesser of (i) the Revolving Commitment and (ii) the Borrowing Base minus (b) the Revolving Exposure. “ Availability Period ” means the period from and including the Effective Date to but excluding the earlier of the Revolving Credit Maturity Date and the date of termination of the Revolving Commitment. “ Banking Services ” means each and any of the following bank services provided to any Loan Party or any Subsidiary by the Lender or any of its Affiliates: (a) credit cards for commercial customers (including, without limitation, “commercial credit cards” and purchasing cards), (b) stored value cards, (c) merchant processing services, and (d) treasury management services (including, without limitation, controlled disbursement, automated clearinghouse transactions, return items, any direct debit scheme or arrangement, overdrafts and interstate depository network services). “ Banking Services Obligations ” means any and all obligations of the Loan Parties or their Subsidiaries, whether absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor) in connection with Banking Services. “ Bankruptcy Event ” means, with respect to any Person, when such Person becomes the subject of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee, administrator, custodian, assignee for the benefit of creditors or similar Person charged with the reorganization or liquidation of its business appointed for it, or, in the good faith determination of the Lender, has taken any action in furtherance of, or indicating its consent to, approval of, or acquiescence in, any such proceeding or appointment, provided that a Bankruptcy Event shall not result solely by virtue of any ownership interest, or the acquisition of any ownership interest, in such Person by a Governmental Authority or instrumentality thereof, unless such ownership interest results in or provides such Person with immunity from the jurisdiction of courts within the U.S. or from the enforcement of judgments or writs of attachment on its assets or permits such Person (or such Governmental Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made by such Person. 2 “ Board ” means the Board of Governors of the Federal Reserve System of the U.S. “ Borrower ” or “ Borrowers ” shall have the meaning given to such term in the opening paragraph of this Agreement. “ Borrower Representative ” has the meaning assigned to such term in Section 10.01. “ Borrowing ” means (a) Revolving Loans of the same Type, made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect and (b) Term Loans made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect. “ Borrowing Base ” means, at any time, the sum of (a) 80% of the Borrowers’ Eligible Accounts at such time, plus (b) 50% of the Borrowers’ Eligible Progress Billing Accounts at such time, plus (c) 50% of the Borrowers’ Eligible Inventory, valued at the lower of cost or market value, determined on a first-in-first-out basis, minus (d)Reserves. The maximum amount of Eligible Progress Billing Accounts which may be included as part of the Borrowing Base is $1,000,000. The Lender may, in its Permitted Discretion, reduce the advance rates set forth above, adjust Reserves or reduce one or more of the other elements used in computing the Borrowing Base. “ Borrowing Base Certificate ” means a certificate, signed and certified as accurate and complete by a Financial Officer of the Borrower Representative, in substantially the form of Exhibit B or another form which is acceptable to the Lender in its sole discretion. “ Borrowing Request ” means a request by the Borrower Representative for a Borrowing in accordance with Section 2.03. “ Burdensome Restrictions ” means any consensual encumbrance or restriction of the type described in clause (a) or (b) of Section 6.10. “ Business Day ” means a day (other than a Saturday or Sunday) on which banks generally are open in Ohio and/or New York for the conduct of substantially all of their commercial lending activities and on which dealings in United States dollars are carried on in the London interbank market. “ Capital Expenditures ” means, without duplication, any expenditure or commitment to expend money for any purchase or other acquisition of any asset which would be classified as a fixed or capital asset on a consolidated balance sheet of the Company and its Subsidiaries prepared in accordance with GAAP but excluding in each case any such expenditures that (i) are made to restore, repair, replace or rebuild property to the condition of such property immediately prior to any casualty event, to the extent such expenditure is made with insurance proceeds, condemnation awards or damage recover proceeds relating to any such casualty event or (ii) are financed with the proceeds of any Disposition of fixed or capital assets to the extent such expenditure is permitted under Section 6.05 hereof. “ Capital Lease Obligations ” of any Person means the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. 3 “ CB Floating Rate ” means the Prime Rate; provided that the CB Floating Rate shall never be less than the Adjusted One Month LIBOR Rate on such day (or if such day is not a Business Day, the immediately preceding Business Day). Any change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective from and including the effective date of such change in the Prime Rate or the Adjusted One Month LIBOR Rate, respectively. “
